MARSHALL, C. J.:
Where a court of competent jurisdiction, having all parties before it, and having jurisdiction of the subject-matter of the action, renders an. erroneous judgment, and no appeal or error is prosecuted therefrom, and one of the parties accepts from the opposite party substantial sums of meny awarded by such judgment, and does not thereafter restore or tender restoration of the moneys so received, he is estopped in any collateral proceeding between the same parties from claiming the invalidity of that part of the judgment favorable to the opposite party.
Judgment reversed.
Hough, Wanamaker, Robinson, Jones, Matthias and Clark, JJ., concur.